Citation Nr: 0629433	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for iron overload 
syndrome.

3.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied service connection for 
diabetes mellitus, iron overload syndrome and atrial 
fibrillation.


FINDINGS OF FACT

1.  Diabetes mellitus was first demonstrated many years after 
service and no competent evidence links that disease to a 
disease or injury in service.

2.  Iron overload syndrome was first demonstrated many years 
after service, and no competent evidence links that syndrome 
to a disease or injury in service.

6.  Atrial fibrillation was first demonstrated many years 
after service, and no competent evidence links that condition 
to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Iron overload syndrome was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Atrial fibrillation was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in August 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  While sent after the May 
2002 rating decision, the timing deficiency cured by the RO's 
subsequent reajudication of the appeal in January 2004.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the August 2003 
VCAA letter advised the veteran that if he had any evidence 
or information he thought would support his claims, he should 
let VA know.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the August 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claims are being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim(s), whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records 
and private medical records.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

He was afforded a VA examination in January 2002 addressing 
the disorders at issue on appeal, but no opinion has been 
obtained as to the relationship between the claimed disorders 
and service.  As discussed below, the veteran has not 
reported symptoms of the claimed conditions in service, nor 
has he reported a continuity of symptomatology beginning in 
service.  There is no competent evidence otherwise linking 
the claimed disorders to service.  The requirements for 
getting an examination or opinion are, therefore, not met.

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for Type II diabetes 
mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2006).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Factual Background

The veteran maintains that he developed diabetes mellitus, as 
a result of his exposure to chemicals while on active duty.  
The veteran had a Military Occupational Specialty (MOS) as a 
54A10 Chemical Operations Apprentice with the Army Chemical 
Corps when he served at Fort McClellan, Alabama.

The veteran's May 1963 enlistment examination indicated that 
he was in good health.  The service medical records contain 
no findings referable to diabetes mellitus.  The veteran's 
March 1966 separation examination indicates that he was in 
good health as there were no ailments or conditions listed 
aside from the fact that he had worked with radioactive 
substances at Fort McClellan.

In February 1996, Guenter L. Spanknebel, M.D. wrote that the 
veteran related having been evaluated for diabetes mellitus 
the previous year, and being told that he did not have 
"true" diabetes mellitus.  This concern had been raised 
because of the death of the veteran's father from that 
disease at the age of 62.

In December 1999, Brian McGovern, M.D., reported that the 
veteran had a history of non-insulin dependent diabetes and 
was taking an oral hypoglycemic.

Records from the University of Massachusetts Medical Center 
dated in September 2000, contain a diagnosis of diabetes 
mellitus.

In January 2002, a physician in the Diabetic Clinic of the 
University of Massachusetts Medical Center wrote a letter 
confirming that the veteran had Type II diabetes mellitus.  
The physicians noted epidemiologic studies suggesting a link 
between diabetes mellitus and herbicides used in Vietnam.  
The physicians added that in the event that the veteran was 
exposed to such herbicides, it seemed quite possible that his 
current difficulties could be related to his prior chemical 
exposure.

In February 2002, another physician from the same facility, 
noted recently adopted VA regulations regarding the 
relationship between diabetes and Agent Orange.  The 
physician said that he was writing to support the veteran's 
"request that his diabetes be covered under this ruling."  
The physician elaborated that the veteran had diabetes that 
was atypical enough to consider relationship to exposure to 
toxins during military service.  This statement was based on 
the veteran informing him that he worked in a 
"decontamination unit" when in the military where he was 
exposed to a variety of chemicals.

On the January 2002, QTC VA examination, it was noted that 
the veteran reported being in service, but that "most of the 
medical problems for which he is claiming today have begun 
within the past few years."  The examiner wrote, however, 
that the veteran reported that diabetes had been diagnosed in 
1966 through a blood test.  The diagnoses included diabetes 
mellitus, type 2.

In February 2002, the veteran underwent a QTC VA vision 
examination.  It was noted that the veteran reported having 
received a formal diagnosis of diabetes approximately 12 
years ago.

In his notice of disagreement and substantive appeal, the 
veteran acknowledged that he had not been in Vietnam and that 
he had not been exposed to Agent Orange.  He contended, 
however, that if VA recognized a relationship between Agent 
Orange and diabetes, it should recognize a link between his 
exposure to various chemicals and gasses and diabetes.

A.  Analysis 

With regard to the elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with Type II diabetes mellitus.

Although there is no evidence of diabetes in service, the 
element of an in-service injury is satisfied by the veteran's 
report of exposure to chemicals and gasses, and by service 
personnel records showing that he had duties consistent with 
such exposure.

The remaining question involve whether there is a 
relationship between the present disease and a disease or 
injury during service.  The veteran has not reported the 
onset of diabetes until sometime after service.  The veteran 
has not reported a continuity of symptomatology between the 
time of service and the initial findings of diabetes after 
service.

There is no competent opinion linking diabetes with service.  
Although two private physicians provided opinions as the 
possibility of such a link, these opinions were premised on 
the veteran having had exposure to Agent Orange or similar 
herbicides.  The veteran has stated, and the record confirms, 
that he did not have such exposure.  The physician's 
opinions, therefore, do not provide evidence linking current 
diabetes mellitus to service.

No medical opinion has linked the current diabetes to the 
other in-service chemical and gas exposures claimed by the 
veteran, nor has the veteran submitted any scientific 
evidence in support of such a link.

The veteran is a lay person.  Lay persons are not competent 
to express opinions as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  His assertion that 
diabetes mellitus was caused by chemical and gas exposure is, 
accordingly, of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection would be available for diabetes mellitus 
if shown to a compensable degree within one year of service.  
On the QTC VA examination in January 2002, the examiner wrote 
that the veteran reported the onset of diabetes in 1966, 
i.e., within one year of service.  This notation was 
apparently an error, because earlier in the examination 
report, the examiner noted that the claimed disabilities had 
mostly arisen in recent years.

The 1966 date is also inconsistent with the veteran's other 
reports of when diabetes was initially discovered.  The 1966 
date is also inconsistent with the record, which shows that 
the possibility of diabetes was investigated in the mid-1990s 
and ruled out.

As noted earlier, VA has sought all treatment records 
identified by the veteran.  He has not identified any 
treatment in 1966.

Because there is no competent evidence linking diabetes 
mellitus to a disease or injury in service, and diabetes was 
first shown many years after service, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection.  As such, the benefit of the doubt rule 
is not for application and the claim is denied.  38 U.S.C.A. 
§ 5107(b).

II.  Entitlement to service connection for iron overload 
syndrome

Factual Background

The veteran contends that he is entitled to service 
connection for his iron overload syndrome as a result of his 
chemical exposure during active duty. 

The service medical records contain no indications of iron 
overload syndrome.

In his February 1996 letter, Dr. Spanknebel reported the 
veteran's medical history in some detail, but made no 
referenced to elevated iron levels.

In September 1998, F. William Green, M.D., reported that gene 
studies had been normal.  He sent a letter to the veteran 
advising him that he did not have hemochromatosis and that he 
should not need any "blood letting."

In September 2000, the veteran was referred for therapeutic 
phlebotomies every two to four weeks.

In their January and February 2002 letters, the physicians 
from the Diabetic Clinic of the University of Massachusetts 
Medical Center reported that the veteran had iron overload 
syndrome with negative hemochromatosis gene studies.  In the 
February 2002 letter, the physician wrote that this was 
"atypical and I cannot state with certainty that it is not 
related to toxic exposure."

On the January 2002 QTC VA examination, the diagnoses 
included iron overload syndrome.  The veteran reported that 
he was first diagnosed with this syndrome in 1995 though 
blood work and a liver biopsy.  The veteran also reported 
that his condition was an ongoing problem that required a 
liver biopsy in 2000.  He also underwent regular phlebotomy 
to control his condition.

Analysis

With regard to the elements of service connection, the 
veteran arguably has a present condition as he is currently 
diagnosed with iron overload syndrome.  Private records have 
diagnosed him with this disability while the January 2002 VA 
examination confirmed this diagnosis.

The element of an in-service injury, is again satisfied by 
the evidence of chemical exposure in service.

The remaining determinations involve whether there is a 
causal relationship between the present condition and 
service.  

The veteran has not reported any pertinent symptoms in 
service or in the decades immediately following service.  

Additionally, no medical professional offers competent 
evidence linking the veteran's iron overload syndrome to his 
period of military service or any event thereof.

The Board notes the February 2002 statement of a private 
physician regarding the potential cause of the veteran's iron 
overload syndrome.  The statement indicated that the 
veteran's iron overload syndrome is atypical and that he 
could not state with certainty that it is not related to 
toxic exposure.

However, this opinion is couched in terms that imply less 
than a 50 percent chance that the syndrome was related to 
toxin exposure. The Court has previously held that statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement for a claim. 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  An etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).

Further, the February 2002 opinion was given in the context 
of a discussion about amendments to VA regulations 
recognizing the link between Agent Orange and diabetes and 
that is the only toxin specifically mentioned in the letter.  
As noted earlier, there is no evidence that the veteran had 
exposure to Agent Orange.  The letter, thus, does not provide 
credible evidence of a link between current iron overload 
syndrome and service.  Cf. Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006)(a medical report is rendered incredible if 
the Board rejects the history relied upon by the physician).

Because there is no competent and credible evidence linking 
iron overload syndrome to a disease or injury in service, 
including a service-connected disease or disability, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As such, the benefit 
of the doubt rule is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b).

III.  Entitlement to service connection for atrial 
fibrillation

Factual Background

The veteran contends that he is entitled to service 
connection for his atrial fibrillation as a result of his 
chemical exposure during his active duty. 

The service medical records also contain no findings 
referable to atrial fibrillation.

In November 1999, the veteran presented for a private 
examination regarding his cardiac problems.  The report 
indicated that he had no known cardiac problems until 
September 1999 when he woke up with rapid heart action and 
briefly passed out.  The diagnosis was atrial flutter.  The 
etiology of the flutter was unknown.

On the January 2002, QTC VA examination, the veteran said 
that atrial fibrillation had been diagnosed in 1996, after he 
was seen with complaints of shortness of breath, dizziness 
and fatigue.  After examination, the diagnosis was atrial 
fibrillation that was well controlled on medications as he 
had a normal sinus rhythm.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of atrial fibrillation.  

Therefore, the remaining determinations involve whether there 
was an in-service disability and whether there is a causal 
relationship between the present disability and the disease 
incurred or aggravated during service.  

The veteran's service medical records are entirely negative 
for any manifestations of atrial fibrillation, and the 
veteran has not reported symptoms of atrial fibrillation in 
service or in the decades immediately after service.  There 
is thus no evidence of the condition in service or of a 
continuity of symptomatology.  

Again the in-service element is arguably satisfied by the 
evidence of chemical exposure in service.

There is, however, no competent evidence linking current 
atrial fibrillation to the chemical exposure or any other 
incident of service.

No medical professional has offered competent evidence 
linking the veteran's atrial fibrillation to his period of 
military service or any event thereof.  Moreover, no 
competent medical evidence is presented that indicates that 
the veteran's atrial fibrillation is proximately due to or 
the result of any service-connected disability. 

Because there is no competent evidence linking the veteran's 
atrial fibrillation to a disease or injury in service, 
including a service-connected disease or disability, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As such, the benefit 
of the doubt rule is not for application in this instance.  
See 38 U.S.C.A. § 5107(b).



*




							(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure is denied.

2.  Entitlement to service connection for iron overload 
syndrome is denied.

3.  Entitlement to service connection for atrial fibrillation 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


